 

Case 1:19-cv-04362-GBD Document 28

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ali xX

TAMMY DEVANE, on behalf of herself and all

others similarly situated,
Plaintiff,

-against-

L’OREAL USA, INC., : 19 Civ. 4362 (GBD)
Defendant. :

We eee ee eee eee eee eee X

GEORGE B. DANIELS, District Judge:

The May 14, 2020 pretrial conference is adjourned to July 16, 2020 at 9:45 a.m.

Dated: April 21, 2020
New York, New York
SO ORDERED.

LE Doris

 

 

GEORG DANIELS
ED STATES DISTRICT JUDGE

 
